


Exhibit 10.19

 

CORGENIX

SHORT-TERM INCENTIVE PLAN

Fiscal Year 2014

 

This document establishes the Corgenix Short-Term Incentive Plan (“STIP”) for
the fiscal year ending June 30, 2014 (“FY 2014”) as approved by the Board of
Directors (“Board”) and the Compensation Committee (the “Committee”), and is
intended as an administrative reference document for executive management and
the Board for the fiscal year.  It is to be read in conjunction with the STIP
Plan Document; however, the Plan Document will control if any conflict should
arise.

 

The STIP for FY 2014 is referred to as “STIP-2014”.

 

STIP-2014 is a performance-based incentive plan designed for the annual
Performance Cycle beginning July 1, 2013.

 

The intent of the STIP is to provide a means for attracting, retaining and
motivating talented employees to serve as members of the Corgenix Executive
Management Team while providing to the participating employees, an added
incentive for sustaining high levels of performance coupled with the achievement
of organizational goals.  In addition, the STIP is meant to balance the focus of
short-term success of the organization with the accomplishment of longer-term
objectives.

 

The Plan provides a cash-based and/or stock-based compensation vehicle for
eligible participants.

 

1.              Eligibility

 

Positions eligible for participation in the STIP are the executives of Corgenix
as identified by the Compensation Committee.  The Compensation Committee and the
Board have the discretion to name additional participants. For the STIP-2014,
the eligible participants are:

 

employee

 

title

Doug Simpson

 

President and CEO

Bill Critchfield

 

Senior Vice President - Finance and Operations, and CFO

Ann Steinbarger

 

Senior Vice President, Sales and Marketing

 

An eligible employee who is recommended by the Compensation Committee and
approved by the Board to participate in the STIP will not be able to participate
in the STIP until the beginning of the next annual Performance Cycle, unless
otherwise approved by the Board.  Likewise, employees promoted, transferred or
hired into a position that is considered eligible for an STIP will not be able
to participate in that STIP until the beginning of the next annual Performance
Cycle, unless otherwise approved by the Board.

 

STIP awards are intended to be made for a specific one-year STIP Performance
Cycle for those employees who are eligible participants in that Performance
Cycle.  Eligibility for the STIP-2014 does not ensure eligibility for future
STIP Performance Cycles.

 

Each eligible employee will be provided with a copy of the STIP-2014 for
review.  After reviewing the STIP-2014, each eligible employee will be asked to
acknowledge by signature that they have reviewed and understand the STIP-2014.

 

1

--------------------------------------------------------------------------------


 

2.              Performance Cycles

 

The STIP-2014 operates on an annual performance period (“Performance Cycle”)
which aligns with the fiscal year of July 1, 2013 — June 30, 2014.  At the
beginning of FY 2014, the Board has established the performance measures for
this STIP Performance Cycle.  Within any given year of an ongoing Performance
Cycle, the performance measures cannot be altered or modified.

 

3.              Gatekeepers

 

The Board has selected two Gatekeepers for STIP-2014:  Revenue and Net Income. 
The Revenue Gatekeeper is set at 95% of the FY 2014 Budget (the “Budget”). The
Net Income Gatekeeper is set at 95% of Budget.

 

If both Gatekeepers are achieved, the gate opens allowing potential payout to be
realized in the fiscal year.  If either of the Gatekeepers is not achieved, the
gate will not open.

 

The Gatekeepers for STIP-2014 are as follows:

 

 

 

Budget

 

Multiplier

 

Gatekeeper

 

Revenue

 

$

11,223,566

 

0.95

 

$

10,662,388

 

Net Income

 

$

577,551

 

0.95

 

$

548,673

 

 

4.              Performance Measures

 

The Board has selected two performance measures for STIP-2014: Revenue and Net
Income.

 

The Board has established “Level I”, “Level II” and “Level III” performance
levels for each of the two performance measures being used in STIP-2014. The
three performance levels are set at 95%, 105% and 110% of Budget.

 

 

 

Budget

 

Level I

 

Level II

 

Level III

 

Revenue (% of budget)

 

 

 

95

%

105

%

110

%

Revenue $

 

$

11,223,566

 

$

10,662,388

 

$

11,784,744

 

$

12,345,923

 

Net Income (% of budget)

 

 

 

95

%

105

%

110

%

Net Income $

 

$

577,551

 

$

548,673

 

$

606,429

 

$

635,306

 

 

Both Revenue and Net Income Gatekeepers must be achieved if the gate is to open,
and payout in the Plan begins at Level I when any performance measure is
achieved.

 

For the STIP-2014, the following tables determine the performance payout
opportunity for the Executive Officers based on the achieved performance level
for the fiscal year.  Established payouts will be awarded when that level of
performance is achieved for each of the performance measures.

 

2

--------------------------------------------------------------------------------


 

Simpson

 

Metric

 

Level I

 

Level II

 

Level III

 

Revenue

 

5.0

%

7.5

%

10.0

%

Net Income

 

5.0

%

7.5

%

10.0

%

Total

 

10.0

%

15.0

%

20.0

%

 

Critchfield

 

Metric

 

Level I

 

Level II

 

Level III

 

Revenue

 

3.0

%

3.0

%

3.0

%

Net Income

 

5.0

%

8.5

%

12.0

%

Total

 

8.0

%

11.5

%

15.0

%

 

Steinbarger

 

Metric

 

Level I

 

Level II

 

Level III

 

Revenue

 

4.0

%

6.0

%

8.0

%

Net Income

 

2.0

%

3.0

%

4.0

%

Total

 

6.0

%

9.0

%

12.0

%

 

5.              Payout Calculation

 

Both Gatekeepers (Revenue and Net Income of $10,662,388 and $548,673
respectively) must be achieved for the gate to open. Once the gate is open, the
two performance measures are considered separately for determination of payout.

 

Examples:

 

 

Revenue

 

Net Income

 

Gate

 

Payout

 

Explanation

 

 

 

 

 

 

 

 

 

 

 

 

1

$

11,400,000

 

$

100,000

 

closed

 

none

 

Revenue Gatekeeper achieved but Net Income Gatekeeper not achieved

 

 

 

 

 

 

 

 

 

 

 

 

2

$

11,000,000

 

$

550,000

 

opens

 

Both Revenue and Net income

 

Both Gatekeepers achieved; Revenue and Net Income each reach Level I for payout

 

 

 

 

 

 

 

 

 

 

 

 

3

$

12,000,000

 

$

650,000

 

opens

 

Both Revenue and Net Income

 

Both Gatekeepers achieved; Revenue payout at Level II and Net Income payout at
Level III

 

 

6.              Amount of Short-Term Award

 

The total amount of the award will be calculated as a percentage of the annual
base salary as of June 30, 2014. The targeted percentage was determined based on
the employee’s position and percent of eligibility of the award.

 

Unless otherwise changed by the Board, the officers have targeted awards as
specified above.

 

7.              Payment of Awards

 

At the end of the Fiscal Year, the Compensation Committee and the Board will
assess Corgenix’s performance compared to the Gatekeepers and the performance
metrics to determine the proper payout under the STIP-2014.  The following
tables provide an illustrative example of how awards will be calculated. 
Payouts, if any are earned, will be made as soon as financial information has
been audited and

 

3

--------------------------------------------------------------------------------


 

prior to the end of September following completion of the annual performance
cycle. As noted above, there is no payout if the performance of both the
Gatekeepers is not achieved.

 

Example:  President & CEO:  Assume Revenue achieves Level II, and Net Income
achieves Level III, with base salary $240,000.

 

Performance Metrics — Fiscal Year

 

 

 

 

 

 

 

 

 

Actual

 

 

 

Metric

 

Level I

 

Level II

 

Level III

 

(example)

 

Payout Target

 

Revenue

 

$11,223,566

 

$10,662,388

 

$11,784,744

 

$11,000,000

 

7.5

%

Net Income

 

$577,551

 

$548,673

 

$606,429

 

$650,000

 

10.0

%

 

Payout Calculation

 

Metric

 

Level I

 

Level II

 

Level III

 

Payout
Award

 

Revenue

 

5.0

%

7.5

%

10.0

%

$

18,000.00

 

Net Income

 

5.0

%

7.5

%

10.0

%

$

24,000.00

 

Total

 

 

 

 

 

 

 

$

42,000.00

 

 

8.              Distribution of Awards

 

All awards earned under the STIP-2014 will be distributed to the participant or
participant’s beneficiary via cash or registered common stock payment, such
decision made by the Compensation Committee in September 2014 based on Company
financial situation and cash levels. Termination of a participant’s employment
with Corgenix prior to the end of the fiscal year (June 30, 2014) will result in
a forfeiture of any and all payouts.  Payments to participants will be treated
as ordinary income for purposes of Federal Income Tax calculations.

 

Prior to award distribution, the CEO will provide to the Compensation Committee
a schedule detailing the planned distribution under this plan including any
recommended changes to individual awards based on his determination of the level
of contribution of each officer in achieving the Company goals.

 

After review of the CEO’s report, the Compensation Committee and the Board may
use its discretion to increase or reduce the awards above or below the levels
indicated by the performance measures and targets achieved for all or selected
participants.  These discretionary exceptions will be used only under unusual
circumstances.

 

8.              Awards

 

Awards only apply if both Gatekeepers open.

 

9.              Board Accountability

 

The Compensation Committee will present recommendations regarding the STIP to
the Board and the Board has final authority over the STIP.  Responsibilities for
the administration of the STIP are as follows:

 

4

--------------------------------------------------------------------------------


 

·                  Within 90 days of the start of a Performance Cycle, the
Compensation Committee recommends to the Board the following for approval:

 

·                  The Gatekeepers and measures to be used for the Performance
Cycle;

·                  The performance measures to be used for the upcoming
Performance Cycle;

·                  The performance levels for each performance measure; and

·                  Other Plan modifications, as needed, to ensure objectives of
the Plan and of Corgenix are continuously achieved.

 

·                  Determine and approve participant eligibility prior to the
beginning of each Performance Cycle.

 

·                  Determine and approve payout targets for each STIP
participant prior to the beginning of each Performance Cycle.

 

·                  Upon the completion of each Performance Cycle, determine and
approve the performance levels achieved vs. target performance for each
performance measure used in the STIP.

 

·                  Approve payouts being made for the Performance Cycle.

 

Approved by the Compensation Committee: 8-26-2013

 

Approved by the Board: 8-27-2013

 

Last Reviewed by the Compensation Committee: 8-27-2013

 

5

--------------------------------------------------------------------------------
